ELLETT, Chief Justice
(concurring and dissenting).
I concur, except that I would affirm the ruling of the district court in its entirety. *1015In my opinion the trial court correctly ruled that under our law, both before and after the amendment to U.C.A., 1973, Sec. 15-2-1, the right to support money for the daughter, Karla, terminated at her age of eighteen years.
The only change made by the 1975 amendment1 to Sec. 15-2-1 was to make all minor children obtain their majority at age eighteen and to provide that courts in divorce actions “may order support to age 21.” It is to be observed that the amendment states that the court may order support to the age of twenty-one. The court is not obligated to do so absent a showing of such need by a child as would justify an order on both parents to furnish support so as to avoid support being furnished by the charitable agencies. In such a case where one parent is better able to furnish the support, the court may order that parent to furnish it.
As to the question of whether or not a college education on the part of an adult child is such a need as to require the court to compel a parent to furnish the costs thereof we have already spoken. In Ferguson v. Ferguson,2 a case identical to the instant matter we said:
Ordinarily a parent will be more than willing to aid and assist an adult child in securing a college education; however, one should not be compelled to do so by court order, except perhaps in some unusual circumstance, not present here. If he does not have the interests of his children at heart, that is and should be a matter of his own conscience and not of the court’s.
The instant matter is not one which as a matter of law requires an order for the father to furnish a college education to his adult daughter. As a matter of adjudicated law he is not required to do so.
CROCKETT, J., concurs in the views expressed in the concurring and dissenting opinion of ELLETT, C. J.

. Laws of Utah, 1975, Ch. 39.


. Utah, 578 P.2d 1274, 1978.